Citation Nr: 0412763
Decision Date: 05/17/04	Archive Date: 09/01/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-15 923	)	DATE JUN 29 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri





ORDER


     The following correction is made in a decision issued by the Board in this case on May 17, 2004:

On line 8, page 3, are met are corrected to are not met.


		
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0412763	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  99-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
shell fragment wounds (SFW) of the right hand, including 
injury to Muscle Group IX, currently rated 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for a 
scar on the right ring finger.  

3.  Entitlement to an increased (compensable) rating for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active military service from June 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating determination by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was last before the Board in December 2000, when it 
was remanded to the RO for further development which has now 
been completed.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The residuals of a SFW of the right hand currently 
include a slight decrease in grip strength and several 
retained metallic fragments in the right wrist; there is no 
limitation of motion, or any other significant functional 
limitation of the right hand.  

3.  The superficial scar of the right ring finger is not 
tender, poorly nourished, ulcerated, or productive of limited 
motion or functional limitation; it covers an area of less 
than 144 square inches.  

4.  The chondromalacia of the veteran's left knee is 
manifested by limitation of flexion, but the veteran retains 
useful flexion of the left knee to much greater than 60 
degrees.  
CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
residuals of a SFW of the right hand are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7. 4.73, 
Diagnostic Code 5309 (2003).  

2.  The requirements for a compensable rating for a scar of 
the right ring finger are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 
7802-05 (2001-2003).  

3.  The requirements for a compensable rating for 
chondromalacia of the left knee are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257-61 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplement thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated August 31, 2001, and 
June 12, 2002, the former of which asked the appellant to 
provide the RO with the names and addresses of all health 
care providers who might possess records pertinent to his 
increased rating claims, together with the release forms 
which would enable VA to obtain this evidence for the 
appellant.  It is also noted that the appellant was informed 
of the relevant rating criteria and, therefore, of what the 
evidence needed to show in order to support his claims, in 
the statement of the case and supplement thereto.  Since the 
veteran was informed of the evidence that would be pertinent 
to his claims and requested to submit such evidence or 
provide the information necessary to enable the RO to obtain 
such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
extensive VA and private medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claims, and the Board is 
also unaware of any such outstanding evidence or information.  
The appellant's representative specified in a written 
statement dated in November 2003 that the RO "has provided 
Appellant an opportunity to submit additional information and 
scheduled required compensation and pension examination[s]" 
and that "this service believes that all evidence which is 
factually ascertainable has been obtained."  Subsequently, 
in the Appellant's Brief submitted in April 2004, the 
representative stated that, in compliance with Stegall v. 
West, 11 Vet. App. 268 (1999), it appears that the RO had 
"made a concerted effort to comport with the Board's Remand 
directives."  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
Since the claims at issue in this appeal were commenced and 
initially adjudicated in 1999, before the enactment of the 
VCAA in November 2000, strict compliance with the timing 
requirement set forth at length by the Court in Pelegrini was 
not possible in this case.  The supplemental statement of the 
case issued in July 2003 reflects that all relevant evidence 
was reviewed at that time and that the current claims were 
thus considered on a de novo basis following the issuance of 
the VCAA letters in August 2001 and June 2002.  Therefore, in 
the Board's opinion, there has been no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claims were considered by the RO on a de 
novo basis after issuance of the notice required under the 
VCAA.  

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

By rating action dated in February 1971, service connection 
was granted for the residuals of SFW of the right hand, with 
scars and retained foreign bodies, rated 10 percent disabling 
under Diagnostic Code 5309 of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4; for a 
superficial scar on the right ring finger, noncompensably 
rated under Diagnostic Code 7805; and for a left knee 
disability (subsequently identified as chondromalacia), also 
noncompensably rated.  These initial ratings were all 
effective from the day after the appellant's discharge from 
active service in October 1970, and they have remained in 
effect up until the present day.  

Of record at the time of this initial rating action was the 
report of a VA examination of the appellant in January 1971 
in which it was reported that there was a superficial scar on 
the lateral surface of the right ring finger which was 1.5 
inches long, flat and asymptomatic; and that there was no 
impairment of movement of the right hand or wrist 
demonstrated on that examination.  X-ray studies of the right 
wrist and hand at this time disclosed evidence of several 
small metallic fragments situated in the soft tissues of the 
right wrist joint and hand, without any evidence of fractures 
or dislocation involving any of the bones in the right wrist 
and hand.  X-rays of the left knee joint were negative for 
any pathology or abnormality.  

It was reported on the next VA examination of the appellant 
in October 1971 that there were several superficial 
laceration scars on both hands, of which three were said by 
the veteran to be where he was hit by shrapnel and the others 
were lacerations received in childhood.  X-ray films of the 
right hand showed two small metallic fragments in the soft 
tissues adjacent to the medial carpal bones and another 
adjacent to the neck of the first metacarpal; an X-ray study 
of the left knee at this time disclosed no abnormalities.  

On a later VA examination of the appellant in January 1973, 
it was reported that there was a linear scar on the proximal 
phalanx of the right fourth (ring) finger which was about 
one-half inch long and one-eighth inch wide.  There were 
numerous other punctate scars as well, but the veteran could 
no longer remember which ones were due to shrapnel and which 
ones were not.  Physical examination at this time revealed no 
objective evidence of disabling residuals from the right hand 
SFW incurred in service, although the appellant had many 
subjective complaints of pain , weakness and numbness in the 
right hand.  

In August 1980, the appellant ruptured the patellar tendon of 
the left knee while playing basketball which necessitated 
surgical repair with wire sutures.  Service connection is not 
in effect for the residuals of this post-service injury.  

On the next VA examination of the appellant in June 1985, the 
examining physician stated that, although the appellant still 
retained some of the elements of chondromalacia in his left 
knee, the postservice rupture of the quadriceps tendon and 
surgical repair of that injury would account for at least 
50 percent of the left knee discomfort experienced by the 
appellant.  Even so, the left knee was stable at this time 
and demonstrated a normal range of motion without any 
limitation; and all ligaments were reportedly intact.  It was 
further reported that the appellant was slightly overweight 
at 200 pounds and 69 inches tall.  

The current claims seeking increased ratings were received in 
September 1998.  The appellant's private physician reported 
in October 1998 that he was seen at that time for chronic 
left knee pain.  Examination did not reveal any instability 
of the left knee joint, although there was evidence of 
chondromalacia.  This physician's outpatient records dating 
from February 1997 to August 2002 are of record and reflect 
the October 1998 visit for left knee pain.  There was a 
large, vertical incision over the medical half of the left 
knee dating from the 1980 surgery.  There was no evidence at 
this time of erythema, soft tissue swelling, or joint 
effusion.  Stress tests were unremarkable, and there was no 
sign of instability in the left knee.  X-ray films disclosed 
a surgical wire around the left patella.  Both patellae 
showed  evidence of patella alta and were medially deviated.  
On a cardiac stress test in June 1999, the appellant 
exercised for 14 minutes, 6 seconds, demonstrating excellent 
exercise tolerance; and the test was reportedly terminated 
due to fatigue without any mention of knee problems.  
Otherwise, these private medical records are negative for any 
information relevant to the three disabilities at issue.  

On a VA examination in November 1998, the appellant was in no 
acute distress.  He complained of his right hand going numb 
and said that the fourth and fifth fingers sometimes locked 
up, preventing him from moving them.  He also complained of 
his left knee giving out or locking up.  There was an "18 
cm.[sic]" scar on the medial aspect of the right ring finger 
which was extremely faint; both the examiner and the veteran 
had trouble locating this scar.  There was no keloid 
formation associated with this scar, and the VA examiner 
reported that there was no tenderness or disfigurement 
associated with the scar on the right ring finger.  The right 
hand grip was 4/5 compared to 5/5 on the left.  Except for a 
lack of five degrees of full extension in the fifth proximal 
interphalangeal joint, there was a full range of motion in 
all fingers of the right hand.  Nerve conduction studies of 
the right arm and hand in November 1998 were normal, and 
there was no electrophysiological evidence of entrapment 
neuropathy, although cervical neuropathy could not be 
excluded as a cause of the appellant's complaints of numbness 
in the right hand.  X-ray studies of the right hand revealed 
a slight soft tissue irregularity in the right ring finger 
region, without any evidence of recent fracture or 
dislocation; two small foreign bodies were also seen in the 
right wrist.  

The November 1998 VA examination also disclosed that the left 
knee was larger than the right knee, and it only flexed to 
100 degrees compared to 120 degrees on the right.  There was 
negative ballottement of the left knee, indicating no loose 
bodies.  The VA examiner also reported that there was no 
redness or tenderness on palpation of the left knee.  X-ray 
films of the left knee revealed soft tissue swelling and some 
breakage in the continuity of the metal suture on the left 
patella.  

In November 1999, the appellant submitted copies of some of 
his service medical records in support of the present claim.  
Since the service origin of the disabilities at issue is not 
in dispute, and since these medical records do not reflect 
any information more recent than 1970, they are not relevant 
to the present claims filed in 1998.  

VA outpatient treatment records dating from 1998 to 2002 are 
also of record.  In September 1999, the appellant was seen 
for complaints of bilateral knee pain, worse on the left.  He 
also gave a medical history of pain in the right hand going 
up the right arm with weakness in the right hand and forearm.  
His weight at this time was 207 pounds.  Physical examination 
disclosed no edema, cyanosis, or clubbing.  The medial left 
knee was mildly tender to palpation, but there was no 
swelling, warmth, or redness in either knee.  Bilateral 
crepitus was also noted at this time.  Neurological 
examination revealed motor strength of 4-5/5 in the right 
arm, and 5/5 in the left arm; biceps reflexes were 2+ 
bilaterally.  In January 2000, among numerous other 
complaints, the appellant related feeling pins and needles in 
his right hand; no relevant findings or treatments were noted 
at this time.  He complained of bilateral knee pain in March 
2000 and of left knee pain in September 2000, when it was 
reported that he weighed 222 pounds and was doing OK on his 
current medications.  Similar complaints and findings were 
reported in March 2001, when the appellant weighed 226 
pounds.  His weight was down to 219 pounds in August 2001, 
when he reported some discomfort in both knees which was 
usually relieved with Ibuprofen.  Pain in both the left knee 
and right hand brought the appellant back to the VA clinic in 
January 2002; he said that Motrin and aspirin relieved most 
of his pain.  In March 2002, the appellant complained of 
chronic left knee pain which was relieved for awhile by 
Motrin or aspirin, but always returned.  He was advised to 
take Ibuprofen as needed for pain.  He returned to the VA 
clinic in April 2002 for a follow-up visit, when it was 
reported that his left knee pain had declined from level 7 
(out of 10) on the previous visit to level 6.  In June 2002, 
the appellant reported that he continued to experience left 
knee pain and also in his injured right hand.  He assessed 
the left knee pain as level 7 and indicated that it was 
exacerbated by walking.  His weight at this time was 220 
ponds, and the attending physician reported that she doubted 
that he was watching his diet like he had been instructed to 
do.  His SFW still bothered him intermittently, but it was 
reported that this was managed by the rare use of Ibuprofen, 
as needed.  In August 2002, the appellant was again 
complaining of bilateral knee pain, more often in the right 
knee than the left.  He assessed his pain as level 6, and it 
was reported that this was mostly controlled by Ibuprofen.  
His weight was down to 209.5 pounds, and the importance of 
diet and exercise in combating many of his medical problems 
was stressed to him.  

In May 2003, the appellant was accorded another official VA 
examination.  The claims file and the service medical records 
were reviewed in connection with this examination, and the 
examiner set forth a full discussion of the appellant's 
medical history before summarizing the interview with the 
appellant, during which he complained that his right hand 
tired quickly and ached constantly, more in cold weather; but 
he denied any swelling, tingling, or numbness with reference 
to his right hand.  The appellant's verbal history to the 
examiner did not suggest any loss of coordination in the 
right hand or any loss of motion in the right hand even when 
there was increased pain.  He also had multiple complaints 
concerning both the left and right knees, including a history 
of locking of both knees; however, further questioning 
disclosed that he was really referring to a feeling of 
stiffness in the knee during walking and not true locking of 
the knee.  The appellant's verbal history did not suggest 
incoordination or true weakened movement in the left knee, 
and there was also no suggestion of functional limitations of 
either the right hand or left knee during flare-ups.  The 
appellant was also reportedly unable to state with any degree 
of certainty that there were changes in functional ability or 
range of motion in either the right hand or left knee with 
repeated use.  

On physical examination in May 2003, the appellant was five 
feet, ten inches, tall, and he weighed 215 pounds.  The 
alignment of both knees was normal, and he had a slightly 
stiff-legged gait on the left.  He was able to squat to 
80 degrees on the left knee, and goniometer measurements 
revealed that the left knee fully extended and flexed 
actively to 115 degrees, compared to 125 degrees on the 
right.  There was no evidence of pain during these range of 
motion tests.  The left quadriceps and hamstring strength was 
4/5 on the left, compared to 5/5 on the right, and a slight 
patellofemoral crepitus of the left knee during flexion and 
extension was also noted.  There was no soft tissue swelling 
or thickening about the left knee, and no joint effusion was 
present.  Sensation in the left knee was normal, and no 
localized tenderness was present.  Patellar alignment was 
normal, with no evidence of lateral tracking or lateral 
subluxation.  Ligament examination was negative for any 
laxity of the left knee or the right knee.  

The VA examiner in May 2003 further reported that there was a 
transverse 1 cm. scar overlying the fourth metacarpal, 
approximately five punctate scars over the right hand, and a 
5 mm. pigmented scar on the radial aspect of the middle 
phalanx of the right ring finger.  None of these scars was 
adherent or tender, and the skin was freely movable in all 
areas of these scars.  Examination of the metacarpophalangeal 
joints and proximal interphalangeal joints of all digits on 
both hands revealed 90 degrees of flexion and full extension; 
the distal interphalangeal joint motion of all digits was to 
50 degrees of flexion and full extension.  Abduction and 
adduction of the metacarpophalangeal joints demonstrated a 
normal range and normal strength in both the right and left 
hands.  Similarly, flexion and extension strength of the 
metacarpophalangeal and interphalangeal joints were all 5/5 
on both the right and left hands.  There was no indication of 
weakness or loss of coordination of the right hand during the 
range of motion examination.  The scars of the right ring 
finger and dorsum of the right hand were all nontender, and 
the skin was normally nourished.  There was no evidence of 
ulceration or limitation of motion of any finger of the right 
hand, particularly the ring finger.  

After reviewing current X-ray studies of the right hand and 
left knee, the VA examiner further reported in June 2003 that 
the wire used for the patellar fracture or patellar tendon 
repair (in 1980) had broken, but that this was of no 
consequence.  The left patella joint was good with no 
arthritis seen, and chondromalacia patella related to service 
was the appropriate diagnosis.  The two foreign bodies seen 
in the right wrist were not related to the arthritic changes 
seen in the X-ray films.  The retained foreign bodies were 
related to the appellant's military service, but the 
arthritic changes in the right hand or wrist were not related 
to military service.  

III.  Analysis

Disability evaluations are determined by the application of 
the Rating Schedule.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted above.  

A.  SFW of the Right Hand:

Under the Rating Schedule, an injury to Muscle Group IX, the 
intrinsic muscles of the hand, are to be rated as follows:  
The hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  Rate on limitation 
of motion, minimum 10 percent.  38 C.F.R. § 4.73, Diagnostic 
Code 5309.  

Under the Rating Schedule, any limitation of motion of the 
ring or little finger is noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  A rating of 10 percent for limitation 
of motion of the index or long finger requires a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.   

The residuals of a SFW of the right hand have not 
historically involved any objectively demonstrated limitation 
of motion to a compensable degree or any significant 
functional impairment, including weakness, loss of 
coordination, or fatigue on repeated use; and that continues 
to be the case at the present time.  There are several small 
retained metallic fragments in the right wrist, but no X-ray 
evidence of fracture or dislocation.  The appellant's 
subjective complaints of right hand numbness are possibly 
related to cervical neuropathy; the medical evidence shows 
that the numbness is not related to the service-connected 
SFW; and there has been no edema, cyanosis or clubbing 
observed on repeated examinations of the right hand.  Grip 
strength was only 4/5 on the VA examination in November 1998, 
but this had returned to normal on the May 2003 examination.  
Likewise, recent arthritic changes in the right hand are not 
related to the service-connected SFW, to the retained 
metallic fragments in the right wrist, or otherwise related 
to service, according to the most recent VA examination of 
the appellant.  Accordingly, the disability does not warrant 
more than the currently assigned rating of 10 percent.  
minimum 10 percent rating assigned under Diagnostic Code 5309 
is appropriate.  

B.  Scar of the Right Ring Finger:

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2001).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement exceed 
6 square inches (39 sq. cm.) or a 20 percent evaluation if 
the area or areas of involvement exceed 12 square inches ( 77 
sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Otherwise, rate based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In every instance in which the Rating Schedule does not 
provide for a zero percent evaluation under a particular 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The service-connected superficial scar on the right ring 
finger is not tender or painful on objective demonstration, 
is not poorly nourished or ulcerated, and is not productive 
any limitation of function or limited motion.  Although the 
evidence concerning the size of this scar is not always 
consistent, it cannot possibly cover an area of 144 square 
inches or more, which is far larger than the entire finger.  
Accordingly, under both the old and new rating criteria, the 
current noncompensable rating is appropriate.  

C.  Chondromalacia of the Left Knee:

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Limitation of flexion of a leg (at the knee joint) warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, or a 20 percent evaluation if flexion is limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Other knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The service-connected chondromalacia of the left knee is not 
productive of locking so a 20 percent rating under Diagnostic 
Code 5258 is not warranted.  The veteran has full extension 
of the knee and almost full flexion of the knee.  The 
limitation of flexion of the knee does not approach the level 
of impairment required for a compensable evaluation.  
Moreover, although the veteran complains of significant left 
knee pain, there is no objective evidence of pain.  Moreover, 
the medical evidence shows that there is no additional 
limitation of motion due to weakness, incoordination, or 
excess fatigability, or on repeated use or during flare-ups.  
Finally, the Board notes that the medical evidence 
consistently shows that the disability is not manifested by 
instability or subluxation.  In sum, the medical evidence 
clearly establishes that any functional impairment of the 
left knee is not sufficient to justify a compensable rating 
under any potentially applicable diagnostic code.

D.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  The veteran has not required frequent 
hospitalization for any of the disabilities and the 
manifestations of the disabilities are not otherwise unusual 
or exceptional.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

A rating in excess of 10 percent for residuals of a SFW of 
the right hand is denied.  

A compensable rating for a scar on the right ring finger is 
denied.  

A compensable rating for chondromalacia of the left knee is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





